      Case 2:20-cv-04417 Document 1 Filed 04/17/20 Page 1 of 9 PageID: 1



CRAIG CARPENITO
United States Attorney
By: MARK C. ORLOWSKI
Assistant U.S. Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102
(973) 645-2760
Attorney for the Plaintiff,
United States of America


                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA,              :
                                       :
                      Plaintiff,       :
                                       :      CIVIL ACTION NO.
             v.                        :
                                       :
RAINBOW FOOD GROUP, INC.,              :
and ROBERT KALKAN,                     :
                                       :
                      Defendants.      :



                  COMPLAINT FOR PERMANENT INJUNCTION

      Plaintiff, United States of America, by and through its attorneys, Craig

Carpenito, United States Attorney for the District of New Jersey, and Mark C.

Orlowski, Assistant United States Attorney (appearing), files this Complaint and

alleges as follows:

                                    INTRODUCTION

      1.     This is a civil action brought by plaintiff, the United States of America,

against defendants, Rainbow Food Group, Inc. ("Rainbow”), and Robert Kalkan

(“Kalkan”) (collectively, “Defendants”), seeking permanent injunctive relief for
      Case 2:20-cv-04417 Document 1 Filed 04/17/20 Page 2 of 9 PageID: 2




violations of the Federal Meat Inspection Act (“FMIA”), 21 U.S.C. § 601 et seq. and

the Poultry Products Inspection Act ("PPIA"), 21 U.S.C. § 451 et seq.

      2.     Defendants have violated the FMIA and PPIA by offering for sale

within New Jersey, which is a designated state under the FMIA and PPIA,

uninspected meat and poultry products for human consumption that were required

to be inspected. Further, Defendants violated the PPIA by failing to maintain

required records.

                                      PARTIES

      3.     Plaintiff is the United States of America.

      4.     Defendant Rainbow Food Group, Inc. (“Rainbow”) is an incorporated

wholesale commissary located at 3 South Grey Rock Avenue, Little Falls, New

Jersey 07424.

      5.     Defendant Robert Kalkan (“Kalkan”) is the President of Rainbow.

      6.     Kalkan and his business partners have full operational control and

knowledge of all of Rainbow’s business transactions.

      7.     Defendants are and have been engaging in the sale of meat and

poultry products within State of New Jersey.

                           JURISDICTION AND VENUE

      8.     This Court has jurisdiction over this matter pursuant to 21 U.S.C. §§

467c and 674, and 28 U.S.C. §§ 1331, 1337, and 1345.

      9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

the actions giving rise to this action occurred in the District of New Jersey, and

because Defendants transact business within this District.


                                           2
      Case 2:20-cv-04417 Document 1 Filed 04/17/20 Page 3 of 9 PageID: 3




                               REGULATORY SCHEME

      10.       Pursuant to 21 U.S.C. § 454(c)(1) and 9 C.F.R. § 381.221 (see also 40

Fed. Reg. 23453-54 (May 30, 1975)), New Jersey has been designated as a state to

which the requirements of sections 1 through 4, 6 through 10, and 12 through 22

of the Poultry Products Inspection Act ("PPIA"), 21 U.S.C. § 451 et seq., apply to

operations and transactions wholly within the state.

      11.       Pursuant to 21 U.S.C. § 661(c)(1) and 9 C.F.R. § 331.2, New Jersey

has been designated as a state to which the provisions of subchapters I and IV of

the Federal Meat Inspection Act (“FMIA”), 21 U.S.C. § 601 et seq., apply to

operations and transactions wholly within the state.

      12.       As the FMIA and PPIA provide, meat, meat food products, poultry, and

poultry products are an important source of the nation’s total supply of food. It is

essential in the public interest that the health and welfare of consumers be

protected by assuring that these foods distributed to consumers are wholesome, not

adulterated, and properly marked, labeled, and packaged. See 21 U.S.C. § 451; 21

U.S.C. § 602.

      13.       The FMIA and PPIA prohibit any person, firm, or corporation from

selling, transporting, offering for sale or transportation, or receiving for

transportation, in commerce, or within a designated state, any meat or meat food

product, FMIA, 21 U.S.C. § 610(c)(2) or poultry or poultry product, PPIA, 21 U.S.C.

§ 458(a)(2)(B), required to be inspected by the United States Department of

Agriculture (“USDA”), unless they have been so inspected and passed inspection.




                                            3
      Case 2:20-cv-04417 Document 1 Filed 04/17/20 Page 4 of 9 PageID: 4




      14.     Additionally, the FMIA requires any persons, firms, or corporations

that engage in the business of buying and selling (as meat broker, wholesalers or

otherwise), transporting in commerce, or storing in or for commerce, or importing,

any parts or products of carcasses of any cattle, sheep, swine, goats, horses, mules,

or other equines, to keep such records that will fully and correctly disclose all

transactions involved in their business. See 21 U.S.C. § 642(a)(meat products); see

also 21 U.S.C. § 460(b)(similar provision in the PPIA for poultry products). The

records must include information of each transaction including, among other things,

the name and address of the buyer of the poultry or meat food products. See also 9

C.F.R. § 381.175(b)(1)(poultry); see also 9 C.F.R. § 320.1(b)(1)(meat).

                           FIRST CAUSE OF ACTION
    Violations of the FMIA and PPIA – Uninspected Meat and Poultry Products

      15.     The allegations in paragraphs 1 to 14 are incorporated by reference as

though fully set forth herein.

      16.     On or about October 1, 2018 and December 11, 2018, and on other

dates, defendants violated the FMIA and PPIA by offering for sale or transportation

in commerce meat, meat products, poultry or poultry products required to be

inspected and under the FMIA and PPIA, without the products first passing federal

inspection.

      17.     On or about October 1, 2018, Defendants prepared and sold within the

designated State of New Jersey to North Jersey Friendship House, a wholesale

customer, approximately 40 pounds of chicken empanadas that were required to be




                                           4
      Case 2:20-cv-04417 Document 1 Filed 04/17/20 Page 5 of 9 PageID: 5




inspected under the PPIA and were not so inspected and passed (the “October 1,

2018 violation”).

      18.    On or about December 11, 2018, Defendants prepared and offered for

sale within the designated State of New Jersey to North Jersey Friendship House, a

wholesale customer, approximately 84 pounds of chicken and beef empanadas that

were required to be inspected under the PPIA and FMIA and were not so inspected

and passed (the “December 11, 2018 empanada violation”).

      19.    On or about December 11, 2018, Defendants prepared and sold within

the designated State of New Jersey to Nick’s Catering, a wholesale lunch truck

customer, approximately 3 pounds of chicken salads that were required to be

inspected under the PPIA and were not so inspected and passed (the “December 11,

2018 chicken salad violation”).

      20.    On or about December 11, 2018, Defendants prepared and sold within

the designated State of New Jersey to TKMD Catering, a food truck operator,

approximately 2 pounds of bacon and egg platters that were required to be

inspected under the FMIA and were not so inspected and passed (the “December 11,

2018 bacon platter violation”).

      21.    Prior to the October and December, 2018, visits by USDA

investigators, Defendants had received three Notices of Warning from the USDA

regarding violations of the PPIA and FMIA and several visits from USDA

investigators during which the investigators explained the requirements of the

PPIA and FMIA.




                                         5
      Case 2:20-cv-04417 Document 1 Filed 04/17/20 Page 6 of 9 PageID: 6




      22.     Defendants received Notices of Warning dated April 17, 2017,

December 4, 2017, and May 17, 2018, for violating the FMIA and PPIA by selling,

transporting, or offering for sale or transportation, non-federally inspected meat,

meat food products, poultry and poultry products for human consumption.

      23.     Defendants are familiar with the requirements of the FMIA and PPIA.

      24.     Additionally, on November 13, 2017, Kalkan stated to federal

investigators that Rainbow does not operate under a Grant of Federal Inspection;

acknowledged to federal investigators that Rainbow supplies uninspected meat and

poultry products daily to approximately 60 lunch trucks who resell those products to

the public; admitted that Rainbow has been engaged in that practice for

approximately 2 years and agreed to discontinue preparing and selling food

products that require USDA inspection until he received a grant of federal

inspection.

      25.     Kalkan has also acknowledged repeated and knowing violations of the

FMIA and PPIA in conjunction with Rainbow’s business operations.

      26.     By issuing Notices of Warning, the USDA has extended to the

Defendants numerous opportunities to voluntarily comply with the FMIA and PPIA

in an effort to avoid utilizing the Court’s resources.

      27.     Despite continued warnings and their acknowledgement of their

repeated violations of the FMIA and PPIA, Defendants nevertheless continue to

violate the FMIA and PPIA by selling, transporting, or offering for sale or transport,

uninspected meat and poultry products.




                                            6
      Case 2:20-cv-04417 Document 1 Filed 04/17/20 Page 7 of 9 PageID: 7




      28.    The United States seeks the Court’s assistance with enforcing the

FMIA and PPIA against Defendants based on their knowing and repeated violations

of the FMIA and PPIA.

      29.    The United States thus seeks to have Defendants enjoined, restrained,

and prohibited from further violations of the FMIA and PPIA through injunctive

relief to prevent Defendants’ continued sale or transport, or offer for sale or

transport, of uninspected meat and poultry products for human consumption with

the State of New Jersey.

                              SECOND CAUSE OF ACTION
                            PPIA Recordkeeping Violation

      30.    The allegations in paragraphs 1 through 29 are re-alleged and

incorporated by reference as though set forth fully herein.

      31.    On or about January 23, 2019, when USDA investigators were

investigating the December 11, 2018 chicken salad violation, Rainbow was not able

to provide the USDA Investigator records of the total number of chicken salads it

prepared for its wholesale customers and to whom it sold the chicken salads and,

therefore, violated the PPIA by failing to maintain records as required by 9 C.F.R. §

381.175(b) and 21 U.S.C. § 460(b).

      32.    Because Defendants have failed to keep proper records of the sale of

poultry products, and in order to prevent Defendants from the repeated failure to

maintain records relating to the sale of meat and/or poultry products the United

States seeks the Court’s intervention to enjoin, restrain, and prohibit Defendants

from committing further violations of the PPIA.



                                           7
      Case 2:20-cv-04417 Document 1 Filed 04/17/20 Page 8 of 9 PageID: 8




                                PRAYER FOR RELIEF

       WHEREFORE, plaintiff the United States of America requests that

judgment be entered in its favor and against the Defendants, and seeks entry of an

order granting the following relief, along with such further relief as the Court may

deem just and proper:

       (a)   a permanent injunction requiring and compelling Defendants to comply

in all pertinent particulars with the FMIA and PPIA, as well as the regulations

promulgated thereunder;

      (b)    a permanent injunction enjoining and restraining Defendants and

their employees, agents, representatives, successors, and assigns, and any and all

persons in active concert or participation with any or all of them, from directly or

indirectly selling, transporting, offering for sale or transportation, or receiving for

transportation, in commerce, or within the designated State of New Jersey, any

meat, or meat food product, poultry, or poultry product required to be inspected and

passed by the USDA, unless such products are so inspected and passed by the

USDA;

      (c)    a permanent injunction enjoining and restraining Defendants and

their employees, agents, representatives, successors, and assigns, and any and all

persons in active concert or participation with any or all of them, from directly or

indirectly selling, transporting, offering for sale or transportation, or receiving for

transportation, in commerce, or within the designated State of New Jersey, any

poultry or poultry product required to be inspected, without preparing and

maintaining the records required by the PPIA; and


                                            8
      Case 2:20-cv-04417 Document 1 Filed 04/17/20 Page 9 of 9 PageID: 9




      (d)    costs awarded to plaintiff the United States of America for bringing

this action, including reasonable attorneys' fees, disbursements, and such further

relief as the Court may deem just and proper.


                                             Respectfully submitted,

                                             CRAIG CARPENITO
                                             United States Attorney

                                             s/ Mark C. Orlowski
                                             By: MARK C. ORLOWSKI
                                             Assistant U.S. Attorney

Dated: April 17, 2020




                                         9
Case 2:20-cv-04417 Document 1-1 Filed 04/17/20 Page 1 of 1 PageID: 10
